On Application por Rehearing.
' Watkins, J.
This application is made on the sole ground that, in dismissing the appeal, the opinion of the Court misinterpreted Act 30 of 1878, section 4 of which is, as appellant’s counsel insists, as follows, to-wit:
“That all such appeals shall be made returnable to the Supreme *930Court within ten days after granting the order of appeal, whenever the said Court may he in session on the return day thereof.”
He argues therefrom that, inasmuch as the order of appeal under consideration was granted on the 14th of September, 1886, at a time when this Court was not in session, the same was properly made returnable to this Court at its session on the first Monday in November, in this city, as it was.
This question has never been, in terms, decided; but it has, frequently, in effect.
The word “whenever,” as employed in the Act, is meaningless, and destroys its sense.
Researches have clearly satisfied us that the word used in the text of the original act is wherever.
In construing that statute, as printed in the volume published, this Court has invariably given it effect as written in the text.
In cases quite similar to this one, it has been held that appeals should have been made returnable to this Court at its term first convening thereafter. That ruling is in strict keeping with the spirit of the law, and in harmony with the' evident intention of the legislature.
Rehearing refused.